AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1 of!   Cr
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses Committed On or After November I, 1987)
                                     V.

                    Liliana De La Cruz-Lopez                                    Case Number: 2: 19-mj-9746

                                                                                Lupe C Rodriguez


REGISTRATION NO. 85899298
THE DEFENDANT:
 IZI pleaded guilty to count(s) _ _Complaint
                                l of _____;;__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _+--

 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which i1ffl-ri-O'l5"'Tl,r,s""ir,,rt1"mii

Title & Section                   Nature of Offense                                                               Count Number{s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count(s)
 •    Count(s)
                                                                          -------------------
                                                                             dismissed on the motion of the United States.
                   -----------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             XTIMESERVED                                    D -------~days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
~ defendant's possession at the time of arrest upon their deportation or r.emov'¥. .. r .
JS \?\fff\~,ds defen.dant be deported/removed with relative,ffiCWJ!,1l11{) ,J 1\vui•;•l:(lrv,\\r.; charged in case

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, June 20, 2019
                                                                         Date of Imposition of Sentence




Clerk's Office Copy                                                                                                          2:19-mj-9746
